AILSHIE, C. J.,
Concurring. — I agree in the conclusion reached in this case that the amendment to sec. 6, art. 18, as adopted at the last general election, is self-executing, and that it did not require legislation to put it into operation. I also agree with what is said by Mr. Justice Sullivan to the effect that the amendment considered in Blake v. Board of Commissioners, 5 Ida. 163, 47 Pac. 734, did not create any new office and that the office there provided for had at all times been provided for by the constitution. I think, however, that the efforts of my associates to distinguish the cases of Blake v. Commissioners and Hays v. Hays from the case at bar are more labored than convincing. It was evidently upon the authority of those cases that the attorney general took the position in this case that this amendment is not self-operative. Those cases fully justified him in taking that position. The amendment considered in those cases was to the same section and article of the constitution that was changed by the amendment under consideration in the present ease. The principle of law and construction involved in this case is no different whatever from the principle involved in those two cases. In my judgment, it is futile to undertake to distinguish the present cases from those cases, and I concur in the conclusion reached in this case wholly upon the theory that this court is not disposed to follow the reasoning adopted in those cases, rather than upon the fragile theory that there is any distinction between them.
In Blake v. Board, the amendment adopted separated the office of superintendent of public instruction from that of probate judge, and, whereas the duties of the two offices had been previously discharged by the same official, the amendment proposed that there be a separate officer for school superintendent. This court has held that under the constitution and statute of this state, when a new officer is provided for and no provision is made to fill the same, that a vacancy at once exists which may be filled in the manner provided for filling vacancies generally. (Knight v. Trigg, 16 Ida. 256, 100 Pac. *7991060.) At the time of the decision in Blake v. Board, supra, see. 1821 of the Rev. Stats, of 1887 was in force, which authorized the board of county commissioners to fill all vacancies in county offices until the next general election. All that was necessary to do in the case of Blake v. Board or Hays v. Hays was for the county commissioners to make the appointments to fill the respective offices there provided for. The statutes already prescribed the duties of county superintendent of public instruction and also of prosecuting attorney.